Case 2:21-cv-00249-KM-ESK Document 28 Filed 05/19/21 Page 1 of 2 PageID: 508




                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY



  CRISTA DOUGHERTY, et al.,
                                              Case No. 21–cv–00249–KM–ESK
            Plaintiffs,

       v.                                   ORDER GRANTING ADMISSION
                                             OF COUNSEL PRO HAC VICE
  DREW UNIVERSITY,

            Defendant.


      THIS MATTER having come before the Court on the application of Philip
 L. Fraietta, Esq. (Movant), with the law firm Bursor & Fisher P.A., counsel for
 plaintiffs, for the pro hac vice admission of Julia K. Venditti, pursuant to Local
 Civil Rule 101.1 of the Local Rules of the United States District Court for the
 District of New Jersey (ECF Nos. 25 through 25-2); and the Court having
 considered the submissions in support of the application, which reflect that Julia
 K. Venditti satisfies the requirements set forth in Local Civil Rule 101.1(c); and
 defendant having indicated it does not oppose the pro hac vice admission of Julia
 K. Venditti (ECF No. 25-2 ¶ 6); and for good cause shown,

            IT IS on this   19th day of May 2021 ORDERED that:

     1.   The application for the pro hac vice admission of Julia K. Venditti
 (ECF No. 25) is GRANTED.

      2.    Julia K. Venditti, Esq. (Counsel Pro Hac Vice) is permitted to appear
 pro hac vice in the above-captioned matter pursuant to Local Civil Rule 101.1(c).

      3.   Counsel Pro Hac Vice shall comply with Local Civil Rule 101.1(c) and
 abide by all Rules of this Court, including all disciplinary rules, and shall notify
 the Court immediately of any matter affecting said attorney’s standing at the bar
 of any court in any jurisdiction.

      4.    Counsel Pro Hac Vice is deemed to consent to the appointment of the
 Clerk of the Court as the agent upon whom service of process may be made for all
 actions that may arise from said attorney’s participation in this matter.
Case 2:21-cv-00249-KM-ESK Document 28 Filed 05/19/21 Page 2 of 2 PageID: 509




      5.    The Movant shall: (a) be counsel of record in this case in accordance
 with Local Civil Rule 101.1(c); (b) be served all papers in this action and such
 service shall be deemed sufficient service upon Counsel Pro Hac Vice; and (c) sign
 (or arrange for an attorney admitted to practice in the United States District
 Court for the District of New Jersey to sign) all pleadings, briefs, and other papers
 submitted to this Court.

      6.   The Movant shall appear at all proceedings unless expressly excused
 by the Court. The Movant shall be responsible for the conduct of the case and of
 Counsel Pro Hac Vice in this matter.

      7.    Counsel Pro Hac Vice shall make all required payments to the New
 Jersey Lawyers’ Fund for Client Protection in accordance with Local Civil Rule
 101.1(c)(2) and New Jersey Court Rule 1:28–2(a), and shall continue to make
 payment, or cause payment to be made, for each calendar year in which said
 attorney continues to represent any party named herein before this Court.

       8.   If not already having done so in connection with this action, Counsel
 Pro Hac Vice shall pay $150.00 to the Clerk of the United States District Court
 for the District of New Jersey for admission pro hac vice in accordance with Local
 Civil Rule 101.1(c)(3) within fourteen days of the entry of this Order. Counsel
 Pro Hac Vice may participate in this litigation once payment has been made.

       9.   Counsel Pro Hac Vice is deemed to have agreed to take no fee in any
 tort case in excess of New Jersey Court Rule 1:21-7 governing contingent fees.



                                                  /s/ Edward S. Kiel
                                                EDWARD S. KIEL
                                                UNITED STATES MAGISTRATE JUDGE




                                          2
